254 F.Supp.2d 345 (2003)
Azizza HOOVER, Plaintiff,
v.
NEW PALTZ CENTRAL SCHOOL DISTRICT, Defendant.
No. 02 Civ. 10024(VM).
United States District Court, S.D. New York.
March 28, 2003.
*346 Barry David Haberman, New York City, for plaintiff.
Christopher Joseph Turpin, Law Office of Brian S. Lent, Pearl River, NY, for defendant.

DECISION AND ORDER
MARRERO, District Judge.
In reviewing the complaint filed in this action, and discussing the matter with the parties at the conference on March 21, 2003, the Court noted that Plaintiff Azizza Hoover ("Hoover") asserts that she is a resident of Orange County, New York and that defendant New Paltz Central School District ("New Paltz") is a New York educational corporation with offices at New Paltz, New York. The complaint indicates that Hoover was employed by New Paltz as a bus driver and, following internal disciplinary proceedings, subsequently dismissed in retaliation for her filing a complaint charging sexual harassment.
It appears from this review that the events giving rise to the underlying action at issue occurred predominantly in Hoover's place of employment at New Paltz, and that all or most of the material events, documents, persons and potential witnesses related to this action are located in the Northern District of New York. See Ayala-Branch v. Tad Telecom, Inc., 197 F.Supp.2d 13 (S.D.N.Y.2002). Contrary to the assertion in the complaint, New Pal is not situated in the Southern District of New York, but in the Northern District. The Court informed the parties that under these circumstances, venue for this case lies more properly in the Northern District of New York. At the March 21, 2003 conference, and in its related submission to the Court, New Paltz objected to venue for this action remaining in this District and subsequently informed the Court that it would not agree to proceed with the litigation in White Plains.
Accordingly, it is hereby
ORDERED that the Clerk of Court is directed to transfer this case to Northern District of New York pursuant to 28 U.S.C. § 1404(a), and/or 28 U.S.C. § 1391(b).
SO ORDERED.